DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 3/26/2020 filling of Application 16/830,771.  Claims 1-19 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a method for tagging scheduling events.  Claim 10 is directed to a computer program product for tagging scheduling events. Claims 11-19 are directed toward a system for tagging scheduling events.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of determining a correlation between scheduling events and generating new tags based on the correlation which falls into the abstract idea categories of mental processes.  The elements of Claim 1 that represent the Abstract idea include:

determining a correlation between the first scheduling event and at least a second scheduling event; and generating new tags for the first scheduling event based on the received tags and the determined correlation between the first scheduling event and the at least a second scheduling event.

The 2019 PEG states concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract.  In the instant case, the determining a correlation and the generating new tags can be performed mentally of with a human using a pen and paper.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
receiving existing tags related to the first scheduling event; 
Additionally, Claim 10 recites the additional elements of:
A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform the recited steps
Additionally, Claim 11 recites the additional elements of:
A system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps

However, computer elements (the non-transitory computer readable medium and the processing circuitry; and a memory, the memory containing instructions) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the receipt of existing tags is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited receipt of existing tags is well known as it can be considered receiving data over a network.  The MPEP also cites several examples of mere data gathering that have been found to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Similarly, the display of the results of an analysis recited in dependent claims 2 and 8 is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.  Both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
When viewing the generic display and data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the receipt tag data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, nothing in the specification indicates that the display of information is anything other than conventional.  Para. 29 of the Applicant’s specification describes:
at optional S140, an optimal time for the scheduling event is determined and 
suggested to a user. For example, based on the parties invited to a meeting, and their calendar schedules, an optimal time that is most likely to be attended by a maximum number of parties may be suggested as the time for the meeting, e.g., displayed on a user device.

This type of display as disclosed in the Applicant’s speciation is a generic display.  The Examiner takes official notice that displaying the result of an analysis in the manner claimed is well-known and conventional.  When viewing the generic display and data gathering in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not result in an inventive concept.
Further Claims 2, 5, 7, 9 further limit the mental processes that were already addressed in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  For example, determining an optimal time for a meeting; determining a breakdown of time allotted to tasks related to each of the plurality of scheduling events; and predicting future optimal activity based on past scheduling events can all be performed mentally.  Further these limitations are also directed to methods of organizing human activity which is also abstract.  Claim 9 that is directed to allowing a user to enter a tag is also directed to a method of organizing human activity an is abstract.
Further, claims 3 and 4 recite the addition elements of machine learning and the conventional machine learning techniques of a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering.  However, the claims do not recite how the machine leaning occurs and it is as such nothing more than generic machine learning.  This amounts to merely adding the words “apply it” (or an equivalent) to the judicial exception which MPEP 2106.05(f) states is not sufficient to integrate the abstract idea into a practical application.
 Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a system, computer program product or system, for example, would be subject to the same analysis.  As such, claims 10-19 are also rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 10, 11, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John US 2017/0280099 A1.

As per Claim 1 John teaches a method for automated tagging for scheduling events, comprising: 
receiving a first scheduling event; (John para. 12 teaches embodiments of the present disclosure will be described in connection with the execution of a communication management system. The communication management system may be configured to manage communications between one or more communication devices. In some cases, the system may establish multi-party meetings, or conferences, between multiple communication devices across a communication network. Conferences include information relating to the conference itself, participants involved, participants invited, relationships of participants to one another, relationships of participants in an organization, topics scheduled, topics discussed, action items, media uploaded, and/or other information.  Para. 16 teaches embodiments of the present disclosure solves these and other issues by providing automatic expansion and derivative tags for audio/video conferences. These tags may be used to generate or create a tag network. Expansion tags and derivative tags can be triggered automatically and provide multi-dimensional, layered tagging with stored audio/video conference contents, creating relationships between audio/video conferences.  Para. 17-18 teach for instance, the present disclosure automatically expands tags and provides derivative tags that can be used to create a tag network for audio/video conferences. When tags are automatically expanded and derivative tags are provided, audio/video conferences become multi-dimensional. The tag expansion and derivation provide a rich network of references and relationships. In addition to tags, which label points/spans in time, sets of other tags, and/or concepts expressed during a conference, a new set of tags can be provided automatically, which can lead to additional, complex tagging.
 For example, “factory production in China” might initiate a scan and detection of other commonly related tags from previous meetings. The systems and methods described herein can automatically tag derivatives like “environment” and “pollution” as well as create a derivative network of meeting references. The network may be composed of tags that include people's names, locations, keywords, associated topics, etc.  
receiving existing tags related to the first scheduling event; Para. 18 teaches or example, “factory production in China” might initiate a scan and detection of other commonly related tags from previous meetings. The Examiner considers “factory production in China” to be a tag associated with a scheduling event.
determining a correlation between the first scheduling event and at least a second scheduling event; and generating new tags for the first scheduling event based on the received tags and the determined correlation between the first scheduling event and the at least a second scheduling event.   (para. 18 teaches for example, “factory production in China” might initiate a scan and detection of other commonly related tags from previous meetings. The systems and methods described herein can automatically tag derivatives like “environment” and “pollution” as well as create a derivative network of meeting references. The network may be composed of tags that include people's names, locations, keywords, associated topics, etc.)

As per Claim 9 John teaches the method of claim 1, where at least one existing tag is manually entered by a user.  (John para. 16 teaches tagging may be performed manually, automatically, and/or combinations thereof. )
Claim 10 recites similar limitation to those recited in claim 1 and is rejected for similar reasons.  Further, John teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising the recited steps. (see John para. 42)

Claims 11 and 19 recite similar limitation to those recited in claims 1 and 9 and are rejected for similar reasons.  Further, John teaches a system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps (see John para. 42-43)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over John US 2017/0280099 A1 in view of Balasubramanian US 2018/0189743 A1.

As per Claim 2 John does not teach the method of claim 1, further comprising: determining an optimal time for the first scheduling event; and displaying the determined optimal time on a user device.  However, Balasubramanian paras. 18- 19 accordingly, the so-called “optimal time slot” or “best time slot” of a particular identified and scheduled event, action, or meeting may depend greatly upon contextual factors, such as a topic-user profile relationship, and other contextual factors. A deeper, cognitive analysis of the identifying and scheduling of an event, action, or meeting is needed, for example based on standards, rules, user profiles, cognitive factors, emotional states, and historical attendance patterns, and the like.  The mechanisms of the illustrated embodiments assist meeting chairs and/or other administrators to schedule events, actions, or meetings that have an increased chance of success by displaying, for different time slots, the participation and attendance confidence level for each key meeting attendee. In addition, the present invention may dynamically update the confidence levels for each attendee as attendees decline and/or accept attendance at other meetings that may impact a scheduled meeting such as, for example, where both meetings may be in direct conflict with one or more time slots.  Para. 71 teaches he analytical model 616 may be an analytical engine that may apply rules based on the contextual information. The analytical model 616 may apply rules based on the resultant context and propose timing for the best possible outcome. The rules may be based on contextual information and allows the analytical model 616 to predict the best suitable time for an optimal outcome for an event, activity, and/or meeting where one or more users have a greater percentage of contributing to the event, activity, and/or meeting.  Both John and Balasubramanian are directed to meeting management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include determining an optimal time for the first scheduling event; and displaying the determined optimal time on a user device as taught by Balasubramanian to schedule meetings when there is the greatest chance or a successful outcome (see Balasubramanian para. 12)

Claim 12 recite2 similar limitation to those recited in claim 2 and is rejected for similar reasons.  Further, John teaches a system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps (see John para. 42-43)

Claim(s) 3, 4, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over John US 2017/0280099 A1 in view of Ryabov US 10,521,189 B1.

As per Claim 3 John does not teach the method of claim 1, wherein the new tags are generated using machine learning techniques.  However, Ryabov column 4, lines 49-67 teaches the Smart Tags 115 may be provided to applications operating in a variety of environments including on laptops/desktops, tablets and mobile phones. The Smart Tags 115 provide a particular benefit for applications operating on mobile phones. Many mobile phones have capabilities to provide a great deal of information that can be employed by the STS 100 to generate contextual information for user context module 118. Examples of such contextual information include identification of people, location of the phone as well as others from GPS, Wi-Fi, names of conference rooms and Bluetooth communications, and time, via underlying capabilities existent on most mobile phones such as location services, date and time. The Smart Tag capabilities executing on the mobile device (or laptop/desktop, tablet) sends the captured information to a server that provides a rich processing and machine learning to generate the appropriate Smart Tags, such as via STS 100. The client application employs information received from the cloud server to provide relevant tags to the smart phone user. Both John and Ryabov are directed to generating tags.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include wherein the new tags are generated using machine learning techniques as taught by Ryabov to improve classification accuracy (as suggested by Ryabov column 15, lines 1-10).

As per Claim 4 John does not teach the method of claim 3, wherein the machine learning techniques include at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering.  Ryabov column 10 lines 22-65 teach the result set is sent to Tag Ranking module 124 which implements a Neural Network (NN) Regressor to generate a relevance value between ‘0’ and ‘1’ for each content tag. The Relevance value for each of the tags is a value between ‘0’ and ‘1’. The NN is preferably initially pre-trained. This pre-trained model for NN is the starting model for all new users 114. It is further augmented for each user 114 based on their interactions with the application 126 as it operates with the STS 100. For example, if the user 114 has clicked on a SmartTag that is in 5th place and then the NN Regressor has reinforced learning to interpret that the tag in 5th place is more relevant to the current context. The NN is continuously learning from each of the user interactions. Both John and Ryabov are directed to generating tags.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include wherein the machine learning techniques include at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering as taught by Ryabov to improve classification accuracy (as suggested by Ryabov column 15, lines 1-10).

Claims 13 and 14 recite similar limitation to those recited in claims 3 and 4 and are rejected for similar reasons.  Further, John teaches a system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps (see John para. 42-43)

Claim(s) 5, 6, 8, 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over John US 2017/0280099 A1 in view of Byrnes US 2012/0191500 A1.

As per Claim 5 John does not teach the method of claim 1, further comprising: determining analytics of a plurality of scheduling events, wherein the analytics include determining a breakdown of time allotted to tasks related to each of the plurality of scheduling events.  However, Byrnes para. 33-36 teach FIG. 11 is a screen shot illustrating several action item planning and completion trends, according to one embodiment. In 1105, the average days allowed for completion of action items can be shown, with a queue of actions pending completion. Action item performance for both assigned and owed action items can be shown in 1105 and 1110. In addition, in 1115, how many days an individual gives others to complete an action item can be summarized, as well as how fast a to do list is growing or shrinking.  FIG. 12 is a screen shot illustrating where time is being spent, according to one embodiment. In 1210 and 1215, data can be measured and broken down into information about how many meeting hours and action items are being generated per meeting attendee, per meeting tag, or per company, or any combination thereof. This data, along with metrics surrounding agenda sizes, planning averages, or attendee sizes, or any combination thereof, may be used to estimate the tasks likely to be generated during a user's week of meetings. In addition, for each individual attending the meetings of a user, the total hours spent with that individual may be calculated. Furthermore, for each meeting with the individual, the data of all meeting spaces may be aggregated to determine how many action items are assigned to the user in shared meetings. This data can be analyzed to calculate the average action items generated per hour (or per other time interval) for an attendee. This data can also be combined with other metrics around a specified time period (e.g., the current week) for meeting attendee sizes, agenda sizes, attendees, or tags, or any combination thereof, to create an estimation of the amount of work (e.g., as shown in 1205) expected to be generated in a future time period (e.g., the upcoming week).  FIG. 13 is a screen shot illustrating how daily office activities such as meetings and action items can be summarized into metrics analyzing how to improve meetings (e.g., productivity and effectiveness) across a team, according to one embodiment. Teams can be created by administrators to analyze the activities of a set of team members. Teams may also be set up to filter by one or more primary tags chosen by an administrator. In 1305, for example, the time in meetings spent per tag and per person in the team of individuals can be shown. In addition, the team average hours in meetings can be shown. In 1310, the aggregate view of all anonymous ratings of meetings can be contrasted with the meeting data.  FIGS. 14A-C are screen shots illustrating how the next steps (e.g., results) of a meeting can be analyzed, according to one embodiment. For example, in 1410 of FIG. 14A, notes, decisions, and meeting minutes can be compared and contrasted. As shown in 1405 of FIG. 14A and FIGS. 14B and 14C, actions may be broken down into analysis by: days given to complete each action, number of action items generated during each month (contrasted with prior months), actions created on average in each meeting, actions completed per month, or actions completed by due date, or any combination thereof. The queue of action items owed by the team can also be put into information about frequency per tag usage and/or per individual. Meeting notes may be analyzed to measure detail of information captured and shared, including: average notes and/or decisions per meeting, notes and decisions per agenda item; or number of people receiving copies of these notes, or any combination thereof.  Both John and Byrne are directed to meeting management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include determining analytics of a plurality of scheduling events, wherein the analytics include determining a breakdown of time allotted to tasks related to each of the plurality of scheduling events as taught by Byrnes to measure and improve meeting effectiveness for an organization (see para. 32).

As per Claim 6 John does not teach the method of claim 5, wherein a level of detail of the determined analytics is adjustable based on user input.   However, Byrnes para. 32 teaches FIG. 10 is a screen shot illustrating how metrics and data around an individual's meetings can be summarized to provide analytics to measure and improve meeting effectiveness for the individual. Data can be summarized around several concepts. Further para. 35 teaches FIG. 13 is a screen shot illustrating how daily office activities such as meetings and action items can be summarized into metrics analyzing how to improve meetings (e.g., productivity and effectiveness) across a team, according to one embodiment. Teams can be created by administrators to analyze the activities of a set of team members. Teams may also be set up to filter by one or more primary tags chosen by an administrator. In 1305, for example, the time in meetings spent per tag and per person in the team of individuals can be shown. In addition, the team average hours in meetings can be shown. In 1310, the aggregate view of all anonymous ratings of meetings can be contrasted with the meeting data.  Both John and Byrne are directed to meeting management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include wherein a level of detail of the determined analytics is adjustable based on user input as taught by Byrnes to measure and improve meeting effectiveness for an organization and provide data that is customizable by the user for a more user friendly view.

As per Claim 8 John does not teach the method of claim 5, further comprising: generating graphical representations of the analytics; and displaying the graphical representations on a user device.  However, Byrnes para. 32 teaches FIG. 10 is a screen shot illustrating how metrics and data around an individual's meetings can be summarized to provide analytics to measure and improve meeting effectiveness for the individual. Data can be summarized around several concepts. Further para. 35 teaches FIG. 13 is a screen shot illustrating how daily office activities such as meetings and action items can be summarized into metrics analyzing how to improve meetings (e.g., productivity and effectiveness) across a team, according to one embodiment. Teams can be created by administrators to analyze the activities of a set of team members. Teams may also be set up to filter by one or more primary tags chosen by an administrator. In 1305, for example, the time in meetings spent per tag and per person in the team of individuals can be shown. In addition, the team average hours in meetings can be shown. In 1310, the aggregate view of all anonymous ratings of meetings can be contrasted with the meeting data.  Both John and Byrne are directed to meeting management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include generating graphical representations of the analytics; and displaying the graphical representations on a user device as taught by Byrnes to measure and improve meeting effectiveness for an organization and provide data that is customizable by the user for a more user friendly view.


Claims 15, 16, 18 recite similar limitation to those recited in claims 5, 6, 8 and are rejected for similar reasons.  Further, John teaches a system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps (see John para. 42-43)

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over John US 2017/0280099 A1 in view of Byrnes US 2012/0191500 A1 as applied to Claims 5 and in further view of Lavoie US 2015/0006214 A1.


As per Claim 7 John does not teach the method of claim 5, wherein the analytics further include predictions of future optimal activity based on past scheduling events.   However, Lavoie para. 168 teaches another of these embodiments, the analysis module 208 evaluates performance (as indicated, for example, by how much progress a particular user has made towards an assigned goal or task). In still another of these embodiments, therefore, organizational structure is based on an allocation of high and low performing individuals to goals whereby the analysis module 208 can optimize the allocation of higher performing people to more important goals within given constraints. In another of these embodiments, the analysis module 208 examines the goal alignment, status of the goals aligned and an individual's historical success at achieving those goals and how that links to the performance "grade" people have been allocated during their performance reviews. In still another of these embodiments, the analysis module 208 attempts to draw conclusions from this process such as, "`A` players are two times more likely to achieve their goals on time." Once these properties have been established, the analysis module 208 may use them to model new organizational structures that will improve overall performance by putting people who are good at achieving the results requested into roles that will leverage their abilities.  Both John and Byrne are directed to meeting management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of John to include wherein the analytics further include predictions of future optimal activity based on past scheduling events as taught by Lavoie to  improve overall performance (see Lavoie para. 168). 

Claim 17 recites similar limitation to those recited in claim 7 and is rejected for similar reasons.  Further, John teaches a system for automated tagging for scheduling events, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to perform the recited steps (see John para. 42-43)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683